ON APPELLANT’S AND APPELLEE’S MOTIONS FOR REHEARING
REEVES, Justice.
Appellant (Butler) and Appellee (Holt) have each filed a motion for rehearing. The motions are overruled except as to the computation of damages. Butler brings to our attention that the judgment entered by this Court fails to include $7,500.00 award*959ed by the trial court to Butler as attorney fees for the successful dissolving of a writ of sequestration. Holt brings to our attention that the judgment of this Court does not credit the $50,000.00 awarded Butler by the trial court for the successful recovery of his usury claim to the judgment. Both contentions have merit.
Therefore, the original opinion of this Court is hereby corrected. Holt shall have judgment against Butler for $39,997.51.